Title: Steuben to William Phillips, [15 April 1781]
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Phillips, William



Sir
[Chesterfield, 15 Apr. 1781]

I had the honor to receive from his Excellency the Governor of this state an extract from your letter to him on the subject of a  flag, which he had requested you would permit to pass to Charles Town with tobacco for the benefit of the prisoners at that place belonging to this state. I am the more willing to undertake the regulation of this matter with you from the full confidence I repose in the honor and humanity of your character; and from a persuasion, of your readiness to cooperate with me in forwarding relief to the unfortunate, I take the liberty to state to you that the pay of the prisoners for more than twelve months past has been in arrears; that not less than nine hundred hogsheads will enable them to discharge their debts, and that a single vessel as proposed by you, will be utterly insufficient for this transportation. I cannot therefore doubt your passports for two or more vessels of sufficient burthen for the purpose will readily be granted. Should you think it necessary to send an officer with the flag we shall have no objections, but after the delivery of the cargo, the object of his charge, the officer it is supposed will take such opportunity of returning, should he chuse it, as your own vessels may afford him. I agree that on the flag’s arrival at Charlestown, it shall abide by the decision of the Commandant, respecting the propriety or mode of discharging the cargo, after which the flag should have a passport for a sufficient number of days to enable her to get clear of the Carolina coast. Should the tobacco be refused, I shall expect, agreeably to your assurance, a passport will be granted for the safe return of the vessel and cargo.
As the necessities of the prisoners are urgent, I have no doubt of your paying that speedy attention to this matter, which their situation requires, and that after communicating to your naval commanding officer, whatever may be necessary for the accomplishment of this benevolent design, you will be pleased to favor me with an early answer.
I have the honor to be, Sir, with great respect and consideration, your most obedient and very humble servant,
